Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are now pending in the application under prosecution and have been examined. Claims 20 and 21 have been canceled by applicant’s amendment.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not deemed to be persuasive for at least the following remarks.

a)     "Coherency control circuitry to control coherency between said data items stored within said cache memory and one or more other copies of said data items stored outside said cache memory;" However, Dice teaches number of operation to share data detaining cache coherency traffic incurred by switching locally cached data on coherence interconnect bus bandwidth with data and resource shared among plurality of processors (Par. 0095-0097); the number of transactions or operations performing atomic updates to shared memory featuring cache coherency traffic, caching data into writable or modified state, and maintaining coherency regulating concurrent accesses by thread or processors requiring coherent accesses (Par. 0025-0027; Par. 0032). Dice teaches cache coherency on interconnecting bus, but fails to specifically teach cache coherency control circuit. However, Zeffer  teaches cache coherency control executing instruction to perform coherence traffic in cache-coherent shared memory multiprocessor systems, in an atomic coherence operations [Par. 0007-011; Par. 0024-0027).
b)     "A data access buffer to buffer a plurality of data accesses to respective data items stored within said cache memory;" Dice teaches performing write operations to a thread-local speculative store buffer rather than to shared memory where the thread acquires all necessary writes and then store all of the data values in the store buffer to shared memory as an atomic updated operation (Par. 0051-0054). Dice teaches local speculative store buffer to store value used by thread performing write operations (Par. 0053-0057).
c)     "… data accesses to ensure said coherency statuses for said plurality of data items permit all of said atomic set of data accesses to be performed within said cache memory before 
In view of the above remarks, the rejection of claims 1-19 is maintained and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0333096 (Dice et al) in view of US 2010/0332766 (Zeffer et al).

With respect to claims 1 and 19, Dice teaches apparatus for processing data comprising: processing circuitry to perform data processing operations, said data processing operations including data access operations (computer system programmed with executable thread to execute a set of memory access operations) [Par. 0005; Par. 0025-0028]; a cache memory to store data items to be accessed by said data access operations (the computer system critical sections of code to be designated and executed as atomic blocks, the code set (cached) in lock partition of a shared memory area) [Par. 0025-0029]; coherency control circuitry to control coherency between said data items stored within said cache memory and one or more other copies of said data items stored outside said cache memory (the transactional memory system performing atomic updates to shared memory featuring cache coherency traffic, caching data into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, and maintaining coherency regulating concurrent accesses while the thread finishing execution of the transaction requires exclusive access) [Par. 0025-0027; Par. 0032; Par. 0095]; a data access buffer to buffer a plurality of data accesses to respective data items stored within said cache memory (local speculative store buffer to store value used by thread performing write operations to the thread-local speculative store buffer) [Par. 0050-0051; Par. 0053-0057]; and access control circuitry in respect of a plurality of data items subject to respective data access operations to be performed together atomically as an atomic set of data accesses to ensure said coherency statuses for said plurality of data items permit all of said atomic set of data accesses to be performed within said cache memory before said atomic set of data accesses are commenced and performed together atomically (thread maintaining coherency traffic caching data into a writable or modified state and executing memory access operations as an atomic transaction maintaining coherency regulating concurrent accesses, the executing each memory access operation of the atomic transaction requiring first to acquire the proper read or write locks associated with the memory area to be accessed before performing a memory operation) [Abstract; Par. 0095; Par. 0005; Par. 0034-0038; Par. 0025-0027]. Dice fails to specifically teach coherency statuses managed by said coherency control circuitry. However, Zeffer teaches coherence traffic in cache-coherent shared memory multiprocessor systems, periodically executing instruction that tests a status of coherency status by a store coherence request in an atomic coherence operations [Par. 0007-011; Par. 0024-0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transactional memory using read-write executing memory access operations as an atomic transaction, as taught by Dice, with the coherence traffic in cache-coherent in shared memory multiprocessor systems, 

With respect to claim 2, the combination Dice and Zeffer teach atomic sets of data accesses being an atomic set of data writes, and said access control circuitry ensuring said coherency statuses for all of said atomic set of data writes are write-permitting coherency statuses that permit all of said atomic sets of data writes to be performed within said cache memory before said atomic set of data writes are commenced and performed together atomically (executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 3, the combination Dice and Zeffer teach write-permitting coherency statuses include: an exclusive coherency status indicating said cache memory has an exclusive access right to a corresponding data item; and a modified coherency status indicating said cache memory is storing a corresponding data item with a value that has been modified within said cache memory (executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 4, the combination Dice and Zeffer teach coherency control circuitry controls any consequential corresponding writes to other copies said data items stored outside said cache memory and corresponding to any of said set of atomic data writes (executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 5, the combination Dice and Zeffer teach coherency control circuitry controls any consequential corresponding writes to other copies said data items stored outside said cache memory and corresponding to any of said set of atomic data writes (executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

[executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory (Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 7, the combination Dice and Zeffer teach read-permitting coherency statuses include: an exclusive coherency status indicating said cache memory has an exclusive access right to a corresponding data item; a modified coherency status indicating said cache memory is storing a corresponding data item with a value that has been modified within said cache memory; and a shared coherency status indicating said cache memory is storing an up-to-date copy of a corresponding data items that is also stored outside said cache memory [caching data into a writable or modified state and executing memory access operations as an atomic transaction maintaining coherency regulating concurrent accesses executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory (Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097).

With respect to claim 8, the combination Dice and Zeffer teach atomic set of data accesses are accesses to a payload value and a corresponding validity value indicative of validity of said payload value [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 9, the combination Dice and Zeffer teach access control circuitry being responsive to a data access operation to said payload value performed by said processing circuitry in response to a program instruction executed by said processing circuitry to generate a data access operation to said corresponding validity value [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 10, the combination Dice and Zeffer teach access control circuitry determines a memory address storing said corresponding validity data value from a memory address specified by said data access operation to said payload value [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 11, the combination Dice and Zeffer teach, when data access operation to said payload data is a payload read operation to read said payload value, said access control circuitry is responsive to said validity value indicating validity of said payload value to permit return of said payload value and is responsive to said validity value indicating invalidity of said payload value to prevent return of said payload value [(executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 12, the combination Dice and Zeffer teach when data access operation to said payload data is a payload write operation to write said payload value, said access control circuitry atomically writes said payload value and said validity value to indicate validity of said payload value [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 13, the combination Dice and Zeffer teach when data access operation to said payload data is a standard read operation to read said payload value, said [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 14, the combination Dice and Zeffer teach when data access operation to said payload data is a standard write operation to write said payload value, said access control circuitry is responsive to said validity value indicating validity of said payload value atomically to perform a write of said payload data and a write of said validity value to indicate invalidity of said payload data and is responsive to said validity value indicating invalidity of said payload value to perform a write of said payload data [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

With respect to claim 15, the combination Dice and Zeffer teach said access control circuitry checks said validity value is stored within said cache memory with a coherency status indicating permitted access to said validity value within said cache memory prior to allowing any action to acquire said payload data stored within said cache memory with a coherency status indicating permitted access (executing atomic block as a transaction, the atomic block transaction acquiring proper read or write permissions before performing a memory operation, Dice’s Par. 0005; Par. 0094-0097)].

With respect to claim 16, the combination Dice and Zeffer teach said payload data being capability data indicative of permitted processing capabilities of a corresponding of a process executed by said processing circuitry [(executing atomic block as a transaction, the atomic block transaction acquiring read or write permissions before performing a memory operation, atomic updates read/write caching data from/into a writable or modified state and guaranteeing that a thread executing a transaction and reading a value from memory, Dice’s Par. 0025-0027; Par. 0032; Par. 0094-0097)].

With respect to claim 17, the combination Dice and Zeffer teach data items are stored within respective cache lines of said cache memory and said coherency status is managed on a per-cache-line basis [executing an atomic block as a transaction, transactional memory system acquiring/releasing lock reading/writing fields fit into cache line, Dice’s Par. 0029; Par. 0081].

With respect to claim 18, the combination Dice and Zeffer teach plurality of said validity values stored within a cache line are padded within said cache line to reduce a number of validity values within said cache line and sharing a coherency status [(storing appropriate value corresponding to read/write validation status, Dice’s Par. 0074); status indicating lock validity or invalidity for the system performing atomic operations, Zeffer’s Par. 0028-0032; Par. 0035-0037; Par. 0054-0055)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136